882 So.2d 1058 (2004)
Rayfield MAJOR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-2042.
District Court of Appeal of Florida, Fourth District.
August 25, 2004.
Rehearing Denied October 18, 2004.
Rayfield Major, Okeechobee, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and August A. Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the order that denied Major's motion to correct illegal sentence as the trial court lacked jurisdiction to rule on the motion filed after appellate jurisdiction had vested in this court. Martin v. State, 800 So.2d 363 (Fla. 4th DCA 2001). Accordingly, the trial court shall dismiss the motion. This dismissal is without prejudice to Major refiling following the disposition of his direct appeal. Campbell-Eley v. State, 763 So.2d 539 (Fla. 4th DCA), rev. denied, 789 So.2d 348 (Fla.2000).
POLEN, SHAHOOD and TAYLOR, JJ., concur.